MEMORANDUM **
Karen Arustamyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ decision summarily affirming an immigration judge’s (“IJ”) order denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review the IJ’s adverse credibility determination for substantial evidence, Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002), and deny the petition for review.
*745Substantial evidence supports the IJ’s adverse credibility determination in that Arustamyan repeatedly testified about his alleged mistreatment in a manner inconsistent with his declaration. See Kohli v. Gonzales, 473 F.3d 1061, 1071 (9th Cir.2007).
In the absence of credible testimony, Arustamyan failed to establish eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.